Case 1:19-cv-02025-TJK Document 17-2 Filed 01/28/20 Page 1 of 1
RETURN OF NON-SERVICE

UNITED STATES DISTRICT COURT
District of District of Columbia

Case Number: 1:19-CV-02025-TJK

Plaintiff:

MALIBU MEDIA, LLC
vs.
PRS2019043668

Defendant:
PHILIP ASHLOCK

For:

Jon Hoppe

Jon A. Hoppe, Esquire (Copyright)
1025 Connecticut Avenue, NW
#1000

Washington, DC 20036

Received by PRIORITY PROCESS to be served on PHILIP ASHLOCK, 2013 NEW HAMPSHIRE AVE, NW, APT 701, WASHINGTON, DC 20009.
|, Scott Tilles, do hereby affirm that on the 7th day of January, 2020 at 3:19 pm, I:

NON-SERVED the SUMMONS IN A CIVIL ACTION, AMENDED COMPLAINT, EXHIBIT A AND EXHIBIT B. After due search, careful inquiry and
diligent attempts was unable to serve on PHILIP ASHLOCK for the reasons detailed in the comments below.

Additional Information pertaining to this Service:

1/7/2020 3:19pm Attempted service at 2013 NEW HAMPSHIRE AVE, NW, APT 701, WASHINGTON, DC 20009, NO ANSWER-LEFT CARD.,
SECURED BUILDING-| WAS ABLE TO GAIN ACCESS, NO ANSWER, LEFT CARD.

1/2/2020 12:10 pm Attempted service at 2013 NEW HAMPSHIRE AVE, NW, APT 701, WASHINGTON, DC 20009, NO ANSWER-LEFT CARD.
12/27/2019 2:23 pm Attempted service at 2013 NEW HAMPSHIRE AVE, NW, APT 701, WASHINGTON, DC 20009, NO ANSWER-LEFT CARD.
12/22/2019 10:41 am Attempted service at 2013 NEW HAMPSHIRE AVE, NW, APT 701, WASHINGTON, DC 20009, SECURED BUILDING-|
WAS UNABLE TO GAIN ACCESS.

12/16/2019 1:41 pm Attempted service at 1800 F STREET, NW, WASHINGTON, DC 20405, SECURED BUILDING-I WAS UNABLE TO GAIN
ACCESS.

Under penalty of perjury, | certify that the above made statements are true. | am over the age of 18, under no legal disabilities and have no interest

in the above action. | solemnly affirm under the penalties of perjury that the contents of the foregoing paper are true to the best of my knowledge,
information, and belief.

 

 

Scott Tilles “2~
Process Server

PRIORITY PROCESS
info@priorityprocess.com
P.O. Box 4189

Rockville, MD 20849-4189
(800) 420-8080

Our Job Serial Number: PRS-2019043668

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1c
